          Case 3:20-cv-03813-CRB Document 25 Filed 08/07/20 Page 1 of 2



1     NEIL D. GREENSTEIN (SBN 123980)
2     JOHN L. ROBERTS (SBN 208927)
      TECHMARK
3     1751 Pinnacle Drive, Suite 1000
4     Tysons, VA 22102
      Telephone (347) 514-7717
5     Facsimile: (408) 280-2250
6     Email: ndg@techmark.com
      Email: jlr@techmark.net
7
8     MARTIN R. GREENSTEIN (SBN 106789)
      TECHMARK, A Law Corporation
9     4820 Harwood Road, Suite 110
10    San Jose, CA 95124
      Telephone: (408) 266-4700
11    Facsimile: (408) 850-1955
12    Email: mrg@techmark.com

13    Attorneys for Plaintiff
      HURRICANE ELECTRIC LLC
14
15
                        IN THE UNITED STATES DISTRICT COURT
16
                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
17
     HURRICANE ELECTRIC LLC,                        CASE NO. 3:20-CV-3813-CRB
18
                  Plaintiff,                        NOTICE OF PENDENCY OF
19                                                  OTHER ACTION [L.R. 3-13]
            v.
20
     DALLAS BUYERS CLUB, LLC; et al
21
                  Defendants.
22
23
           Plaintiff submits this Notice pursuant to Local Rule 3-13.
24
25
           Plaintiff has filed an action in the United States District Court for the District of
26
     Nevada titled Hurricane Electric LLC v. Millennium Funding Inc. et al. which has been
27
     assigned Case No. 2:20-cv-01034 (the “Las Vegas” action).
28

             LR 3-13 - NOTICE OF PENDENCY OF OTHER ACTION – 3:20-CV-3813-CRB
                                           -1-
           Case 3:20-cv-03813-CRB Document 25 Filed 08/07/20 Page 2 of 2



1          The dispute in issue relates to threats of copyright infringement by defendants
2    “copyright enforcement entities” (including their principals) against a Tier 2 Internet
3    backbone provider who has no technological way of identifying the alleged copyright
4    infringers. In addition, certain principals of the entities have homes in both California
5    and Nevada and it is unclear which home will be claimed as such principals’ domiciles
6    for jurisdiction purposes. Finally, there are additional DOE defendants, unknown to
7    plaintiff at this time, that may be subject to jurisdiction only in Nevada or only in
8    California.
9          After counterclaims are filed, the matters are at issue and some preliminary
10   discovery is obtained, it may be appropriate to consider consolidating the cases and
11   several of the present parties have been discussing possible transfer and consolidation.
12   However, Plaintiff believes that such transfer and consolidation is premature at this time.
13
14    DATED: August 7, 2020                               NEIL D. GREENSTEIN
                                                          MARTIN R. GREENSTEIN
15                                                        JOHN L. ROBERTS
16                                                        TECHMARK

17
18                                                  By:    /s/ Neil D. Greenstein
                                                          Neil D. Greenstein
19                                                        Attorneys for Plaintiff
20                                                        HURRICANE ELECTRIC LLC

21
22
23
24
25
26
27
28

              LR 3-13 - NOTICE OF PENDENCY OF OTHER ACTION – 3:20-CV-3813-CRB
                                            -2-
